
	

114 HR 3159 IH: Kerrie Orozco Act
U.S. House of Representatives
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3159
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2015
			Mr. Ashford (for himself and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide for expedited naturalization processes for
			 the alien spouses of first responders who die as a result of their
			 employment, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Kerrie Orozco Act. 2.Expedited naturalization for spouses of first respondersSection 319 of the Immigration and Nationality Act (8 U.S.C. 1430) is amended by adding at the end the following:
			
				(f)Spouses of first responders
 (1)In generalAny person who is the surviving spouse, child, or parent of a United States citizen, whose citizen spouse, parent, or child dies as a result of injury or disease incurred in or aggravated by employment as a first responder, and who, in the case of a surviving spouse, was living in marital union with the citizen spouse at the time of his death, may be naturalized upon compliance with all the requirements of this title except that no prior residence or specified physical presence within the United States shall be required.
 (2)DefinitionFor purposes of this subsection— (A)the term first responder includes law enforcement officers, firefighters, and emergency medical personnel; and
 (B)the terms United States citizen and citizen spouse include a person granted posthumous citizenship under section 329B.. 3.Posthumous citizenship through death while serving as a first responderTitle III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.) is amended by inserting after section 329A the following:
			
				329B.Posthumous citizenship through death while serving as a first responder
 (a)Permitting Granting of Posthumous CitizenshipNotwithstanding any other provision of this title, the Secretary of Homeland Security shall provide, in accordance with this section, for the granting of posthumous citizenship at the time of death to a person described in subsection (b) if the Secretary of Homeland Security approves an application for that posthumous citizenship under subsection (c).
 (b)Noncitizens Eligible for Posthumous CitizenshipA person referred to in subsection (a) is a person who, while an alien or a noncitizen national of the United States—
 (1)was employed as a first responder (as such term is defined in section 319(f)); and (2)died as a result of injury or disease incurred in or aggravated by that employment.
						The chief officer of the entity that employed the person shall determine whether the person
			 satisfied the requirements of paragraphs (1) and (2).(c)Requests for Posthumous Citizenship
 (1)In generalA request for the granting of posthumous citizenship to a person described in subsection (b) may be filed on behalf of that person—
 (A)upon locating the next-of-kin, and if so requested by the next-of-kin, by the Director of United States Citizenship and Immigration Services immediately upon the death of that person; or
 (B)by the next-of-kin. (2)ApprovalThe Director of United States Citizenship and Immigration Services shall approve a request for posthumous citizenship filed by the next-of-kin in accordance with paragraph (1)(B) if—
 (A)the request is filed not later than 2 years after— (i)the date of enactment of this section; or
 (ii)the date of the person's death; whichever date is later; and (B)the request is accompanied by a duly authenticated certificate from the chief officer of the entity that employed the person which states that the person satisfied the requirements of paragraphs (1) and (2) of subsection (b).
 (d)Documentation of Posthumous CitizenshipIf the Director of the Bureau of Citizenship and Immigration Services approves the request referred to in subsection (c), the Director shall send to the next-of-kin of the person who is granted citizenship, a suitable document which states that the United States considers the person to have been a citizen of the United States at the time of the person's death..
		
